Exhibit 10.3

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made as of January 17, 2012 (the
“Effective Date”) by and between Dara BioSciences, Inc., a Delaware corporation
(the “Company”), and David Drutz (the “Executive”).

RECITALS

A. The Company wishes to hire the Executive and the Executive wishes to be hired
by the Company, on the terms and conditions set forth herein.

B. The Company is engaged, among other things, in drug development and
sales/marketing, and Executive will have access to confidential information
concerning the Company’s business, intellectual property, customers and
employees.

C. The Company wishes to protect itself from unauthorized use of this
information and to protect its investment in its intellectual property,
confidential information, employees, and customer relationships.

For the consideration described in the foregoing recitals and the mutual
covenants herein, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the undersigned parties intending
mutually to be bound hereby agree as set forth herein.

 

I. Employment

The Company hereby employs the Executive as its Chief Executive Officer, and the
Executive accepts such employment, subject to and in accordance with the terms
and conditions described herein.

 

II. Term

The Executive’s employment with the Company hereunder shall commence on the
Effective Date, and unless terminated pursuant to Section VI hereof, shall
extend for a term of two (2) years (the “Initial Term”); provided, however, the
Initial Term shall become a term of three (3) years if, and only if, the Company
closes a public offering of its securities in the amount of Ten Million Dollars
($10,000,000.00) or more within one (1) year of the Effective Date (a “Qualified
Public Offering”). Such term shall automatically extend for one or more
additional periods of twelve (12) consecutive months on a rolling basis (each a
“Continued Term”) unless terminated pursuant to Section VI hereof or unless
either Executive or the Company notifies the other, not less than thirty
(30) days prior to the end of the Initial Term or any Continued Term, of its
determination to terminate the Executive’s employment effective at the end of
either the Initial Term or a Continued Term.



--------------------------------------------------------------------------------

III. Title and Duties

The Executive shall have the title of Chief Executive Officer of the Company.
The Executive shall provide strategic leadership for the Company and shall
perform such other duties and responsibilities for the Company as may be
assigned to him from time to time by the Board of Directors, consistent with
such title and the nature of the Company’s Business. The Executive shall devote
his full business time and attention to the performance of such duties and
responsibilities; however the Executive may serve on three additional Boards of
Directors, subject to the policies of the Company and provided that such service
does not interfere with Executive’s duties hereunder. The Executive shall report
to the Company’s Board of Directors.

 

IV. Compensation

a). Base Salary. The Company shall pay the Executive a salary at the annual rate
of Three Hundred Twenty-Five Thousand Dollars ($325,000) payable bi-monthly,
less such deductions as shall be required to be made by applicable laws and
regulations.

b). Bonus. The Executive shall be eligible for an annual bonus of up to one
hundred percent (100%) of his base salary. Any bonus will be awarded in the sole
discretion of the Board of Directors or the Compensation Committee of the Board
of Directors. The amount of such bonus shall depend on the achievement by the
Executive and/or the Company of objectives to be established by the Board or the
Compensation Committee in consultation with the Executive, along with other
factors the Board or the Compensation Committee deems relevant. Any bonus for a
given fiscal year shall be payable in one lump sum upon approval by the Board or
the Compensation Committee, which shall be obtained by the Company on or about
January 31 of the following year. Executive must be employed by the Company on
the date the bonus is to be paid in order to be eligible to receive a bonus.

c). Long Term Incentive. The Executive shall be eligible for equity
participation in the form of options or restricted stock grants as decided by
the Board of Directors or the Compensation Committee.

 

V. Employee Benefits

a). The Executive shall be entitled to participate in such benefit programs as
may be offered by the Company to its employees and to such perquisites as the
Board of Directors or the Compensation Committee and the Executive may from time
to time agree. The Company retains the right to amend, modify, or terminate its
benefit plans, policies, programs and perquisites at any time.

b). The Executive shall be entitled to twenty (20) vacation days a year, subject
to the Company’s policies and procedures governing vacation accrual and usage.
The Company also expects to be closed every year the week between Christmas and
New Years, with such time constituting additional vacation time.

c). The Executive shall be covered by the Company’s D&O insurance policy and
indemnification provisions as provided by the Company’s bylaws.

 

2



--------------------------------------------------------------------------------

d). In the event of a conflict between this Agreement and the terms and
conditions of any applicable benefits plan(s), the terms and conditions of the
benefits plan documents shall control as to benefits.

 

VI. Termination of Employment

a). The Executive’s employment under this Agreement may be terminated prior to
the end of the Initial Term or any Continued Term as provided in this Section
VI.

b). Death. The Executive’s employment ends automatically effective upon the
Executive’s death.

c). Disability. The Executive’s employment may be terminated by the Company
effective upon written notice to the Executive in the event of the Executive’s
Disability. As used herein, “Disability” means the inability of the Executive,
due to the condition of his physical, mental or emotional health, effectively to
perform the essential functions of his job with or without reasonable
accommodation for a continuous period of more than sixty (60) days or for sixty
(60) days in any period of three hundred sixty-five (365) consecutive days. The
Executive agrees, in the event of any dispute hereunder as to whether a
Disability exists, and if requested by the Company, to submit to a physical
examination in North Carolina by a licensed physician selected by mutual
agreement between the Company and the Executive, the cost of such examination to
be paid by the Company. The written medical opinion of such physician shall be
conclusive and binding upon each of the parties hereto as to whether a
Disability exists and the date when such Disability arose. If the Executive
refuses to submit to appropriate examinations by such physician at the request
of the Company, the determination of the Executive’s Disability by the Company
in good faith will be conclusive as to whether such Disability exists. This
Agreement shall be interpreted and applied so as to comply with the provisions
of the Americans with Disabilities Act (to the extent that it is applicable) and
any other applicable laws regarding disability.

d). For Cause. The Executive’s employment may be terminated by the Company
effective upon written notice to the Executive for Cause. As used herein,
“Cause” shall be defined as follows:

1. Executive’s conviction of, or plea of guilty or nolo contendere to, any
felony or other crime involving moral turpitude, dishonesty or theft;

2. Executive’s performance of any act or his failure to act, for which if he
were prosecuted and convicted, a crime or offense which would constitute a
felony in the jurisdiction involved or a crime involving moral turpitude,
dishonesty or theft in the jurisdiction involved would have occurred,

3. The commission of any fraud, embezzlement or misappropriation by the
Executive in connection with the Executive’s duties or committed in the course
of Executive’s employment;

 

3



--------------------------------------------------------------------------------

4. Executive’s conviction of a misdemeanor the circumstances of which involve
fraud, dishonesty or moral turpitude and which is substantially related to the
circumstances of Executive’s job with the Company;

5. Any gross negligence or willful misconduct of the Executive with regard to
the Company or any of its subsidiaries resulting in a material economic loss to
the Company or material damage to the Company’s reputation or business
relationships;

6. Executive’s willful failure or refusal to perform his duties required by this
Agreement or assigned by the Company or the Board, provided that Executive shall
have first received written notice from the Company stating with specificity the
nature of such failure and refusal and affording Executive an opportunity, as
soon as practicable, to correct the acts or omissions complained of;

7. Any willful and material violation by the Executive of any statutory or
common law duty of loyalty to the Company or any of its subsidiaries resulting
in a material economic loss; or

8. Executive’s material breach or violation of this Agreement or any material
Company policy, code, rule, regulation or guideline provided to Executive in
writing, provided that Executive shall have first received written notice from
the Company stating with specificity the nature of such breach or violation and
affording Executive an opportunity, as soon as practicable, to correct the acts
or omissions complained of.

e). Without Cause. The Executive’s employment may be terminated by the Company
effective upon written notice to the Executive at any time for any reason other
than for Cause or the Executive’s Disability.

f). With Good Reason. The Executive may terminate his employment effective upon
thirty (30) days written notice to the Company with Good Reason, provided the
Company does not cure such “Good Reason” circumstance within such thirty
(30) day period. As used herein, “Good Reason” shall be defined as the
occurrence of any one of the following without the Executive’s express written
consent:

1. A material breach by the Company of the terms of this Agreement, which breach
is not cured within thirty (30) days after notice thereof from Executive; or

2. An assignment to Executive of any duties materially inconsistent with
Executive’s position (including status, office, title, and reporting
requirements) authority, duties or responsibilities as contemplated by Section
III hereof which results in material diminution in such position, authority,
duties or responsibilities, specifically excluding for this purpose any isolated
and insubstantial action not taken in bad faith which is remedied by the Company
after receipt of notice thereof given by Executive.

 

4



--------------------------------------------------------------------------------

g). Whenever the Executive’s employment hereunder is terminated for any reason,
the Executive, or his estate, as the case may be, will be entitled to receive
only the compensation and benefits earned through the effective date of
termination, provided, however, that if Executive’s employment is terminated by
the Company without Cause under Section VI(e) or Executive terminates his
employment with Good Reason under Section VI(f), then:

 

  1. The Company shall continue to pay Executive his then-current base salary
through the greater of the then remaining period of the Initial Term or the
present Continued Term or twelve (12) months.

 

  2. If Executive elects COBRA coverage for health insurance in a timely manner,
the Company shall pay the monthly premium payments for such timely elected
coverage (consistent with what was in place at the date of termination) when
each premium is due until the earlier of: (i) (12) twelve months from the date
of termination; (ii) the date Executive obtains new employment which offers
health insurance that is reasonably comparable to that offered by the Company;
or (iii) the date COBRA continuation coverage would otherwise terminate in
accordance with the provisions of COBRA. Thereafter, health insurance coverage
shall be continued only to the extent required by COBRA and only to the extent
Executive timely pays the premium payments himself.

h). Except as expressly provided above or as otherwise required by law, the
Company will have no obligations to the Executive in the event of the
termination of his employment for any reason.

 

VII. Confidentiality

a). The Executive acknowledges that as a result of his employment with the
Company he will receive access to Confidential Information of the Company.
“Confidential Information” includes, but is not limited to, trade secrets,
intellectual property, confidential or proprietary information, and all other
knowledge, information, documents or materials, owned, licensed, developed or
possessed by the Company which pertains, in any manner, to the Company’s
Business, operations, financial information, business methods, pricing
strategies and techniques, existing and future business or strategic plans,
research and development projects, inventions, discoveries, ideas, clients,
agreements, employees, and sales and marketing information and activities, and
shall include, without limitation, software, documentation, memoranda, ideas,
designs, inventions, processes, sales, client lists, business leads, notes,
concepts, ideas and designs, and all other documentation, manuals, letters,
pamphlets, drafts, memoranda, notes and other documents, writings or tangible
things of any kind, whether in tangible or intangible form.

 

5



--------------------------------------------------------------------------------

b). The Executive agrees that he will maintain the confidentiality of the
Confidential Information at all times during and after the Executive’s
employment with the Company and will not, at any time, directly or indirectly,
use any Confidential Information for his own benefit or for the benefit of any
other person, reveal or disclose any Confidential Information to any person
other than authorized representatives of the Company, except in the performance
of the Executive’s duties in the furtherance of the business of the Company or
with the prior written consent of an authorized officer of the Company. The
covenants in this Section VII will not apply to information that (1) is or
becomes available to the general public through no breach of this Agreement by
the Executive or (2) the Executive is required to disclose by applicable law or
court order; provided, however, that the Executive will notify the Company in
writing of such required disclosure as much in advance as practicable in the
circumstances and cooperate with the Company to limit the scope of such
disclosure.

c). Upon request during employment, and immediately upon the termination of
Executive’s employment with the Company for any reason, Executive will
immediately turn over and return to the Company all Confidential Information in
any form (including all copies and reproductions thereof) and all other property
whatsoever of the Company in or under his possession or control.

 

VIII. Non-Competition and Non-Solicitation

a). As used in this Agreement, the following terms have the meanings given to
such terms below:

1. “Business” means the business(es) in which the Company was engaged at the
time of, or during the six (6) month period prior to, the termination of the
Executive’s employment with the Company for any reason, including but not
limited to the development and sale of cancer and diabetes drugs.

2. “Customer” means any person or entity who is or was a customer or client of
the Company (i) at the time of, or during the six (6) month period prior to, the
termination of the Executive’s employment with the Company for any reason or
(ii) at the time of, or during the twelve (12) month period prior to, the
termination of the Executive’s employment with the Company for any reason and
with whom the Executive had dealings or received Confidential Information in the
course of his employment with the Company.

3. “Company Employee” means any person who is or was an employee of the Company
at the time of, or during the six (6) month period prior to, the termination of
the Executive’s employment with the Company for any reason.

4. “Products and Services” means the products and/or services offered by the
Company at the time of, or during the six (6) month period prior to, the
termination of the Executive’s employment with the Company for any reason.

5. “Restricted Period” means the period commencing on the date of termination of
the Executive’s employment with the Company for any reason and ending on the

 

6



--------------------------------------------------------------------------------

eighteen (18)-month anniversary of such date (provided, however, that if
Executive’s employment is terminated by the Company without Cause or by
Executive with Good Reason, the Restricted Period for purposes of subsections
(c)(1) – (4) below shall be reduced to a period ending on the twelve (12) month
anniversary of such date); provided, however, the Restricted Period shall be
tolled and shall not run during any time Executive is in violation of Section
VIII of this Agreement to the extent the existence of such violation is mutually
agreed by the parties or, in the absence of such mutual agreement, determined by
court of competent jurisdiction or other third party, such as an arbitrator, as
mutually agreed by the parties, it being the intent of the parties that the
Restricted Period shall be extended for any period of time in which Executive is
in violation of Section VIII of this Agreement.

6. “Territory” means: (i) the State of North Carolina, (ii) any other State in
which the Company does or did business at the time of, or during the six
(6) month period prior to, the termination of the Executive’s employment with
the Company for any reason; (iii) the United States of America; and (iv) any
other country in which the Company does or did business at the time of, or
during the six (6) month period prior to, the termination of the Executive’s
employment with the Company for any reason.

b). During his employment, the Executive shall not participate in or otherwise
be directly or indirectly involved or engaged in any business activity, other
than that of the Company, unless specifically approved by the Board of
Directors. In addition, during his employment, the Executive shall not engage in
any activity that is competitive with the Business of the Company.

c). Executive further agrees that, except as otherwise approved in writing by
the Company, during the Restricted Period, he will not, directly or indirectly:

1. engage in the Business in the Territory or market, sell or provide Products
and Services in the Territory;

2. hold a position based in or with responsibility for all or part of the
Territory, with any person engaging in the Business, whether as employee,
consultant, or otherwise, in which Executive (x) will have duties, or will
perform or be expected to perform services for such person, that is or are the
same as or substantially similar to the position held by Executive or those
duties or services actually performed by Executive for the Company within the
twelve month period immediately preceding the termination of Executive’s
employment with the Company, or (ii) in which Executive will use or disclose or
is reasonably expected to use or disclose any Confidential Information of the
Company for the purpose of providing, or attempting to provide, such person with
a competitive advantage with respect to the Business;

3. solicit any Customer for purposes of marketing, selling or providing Products
and Services to such Customer;

4. accept as a customer any Customer for purposes of marketing, selling or
providing Products and Services to such Customer;

 

7



--------------------------------------------------------------------------------

5. induce, encourage, or attempt to induce or encourage any Customer to curtail
or cancel their business with Company; or

6. induce, encourage, or attempt to induce or encourage any Company Employee to
terminate his employment with the Company.

provided, however, that the foregoing will not restrict the ability of the
Executive to purchase or otherwise acquire up to one percent (1%) of any class
of securities of any enterprise (but without otherwise participating in the
activities of such enterprise) if such securities have been registered under
Section 12(b) or 12(g) of the Securities Exchange Act of 1934.

d). The Company and the Executive acknowledge that the services to be provided
by the Executive to the Company will be unique and substantial. Executive agrees
that the restrictions contained in this Section VIII are (i) reasonable, fair,
and equitable in scope, terms, and duration, (ii) necessary to protect the
legitimate business interests, trade secrets, and goodwill of the Company, and
(iii) are a material inducement to the Company to enter into this Agreement. The
Executive further understands and agrees that any breach or threatened breach of
the restrictions contained in this Agreement would cause the Company substantial
and irreparable harm for which there may be no adequate remedy at law.
Therefore, the Executive agrees that the Company shall have the right to seek to
enforce its rights by an action for injunctive relief in any court of competent
jurisdiction without the posting of any bond to enjoin the breach of any of the
covenants of the Executive contained in this Agreement. Nothing contained in
this Section shall reduce, invalidate or waive any other rights or remedies
which the Company may have at law or in equity.

 

IX. Work Product

The Executive acknowledges and agrees that all work that the Executive performs
for, or on behalf of, the Company and its clients, and all work product that the
Executive produces in connection with his services for the Company (“Work
Product”), shall be the property of the Company, and all copyrightable Work
Product prepared by the Executive within the scope of the Executive’s employment
with the Company are “works made for hire” under the U.S. Copyright Act and
shall be exclusively owned by the Company. The Executive hereby assigns,
transfers and conveys to the Company, without additional consideration, all of
his other rights, title and interest in and to all Work Product made or
conceived, in whole or in part, by the Executive within the scope of the
Executive’s employment by the Company, or that relates directly to, or involves
the use of, Confidential Information. The Company’s ownership, including its
copyright ownership, shall continue in full force and effect in perpetuity and
shall not be impaired or impacted by the termination or expiration of this
Agreement for any reason. The Executive will, without additional compensation,
execute all assignments, oaths, declarations and other documents requested by
the Company to effect and further evidence the foregoing assignment, transfer
and conveyance, and agrees to provide all reasonable assistance to the Company
(at the Company’s expense) to provide all information, documentation and
assistance

 

8



--------------------------------------------------------------------------------

to the Company in perfecting, enforcing, defending or protecting any or all of
the Company’s rights in all Work Product. The Company is hereby irrevocably
appointed the Executive’s attorney-in-fact (which agency shall be deemed coupled
with an interest) with full right, power and authority to execute, verify,
acknowledge and deliver the same in the Executive’s name and on the Executive’s
behalf.

 

X. Time and Place of Employment; Travel

The Executive’s regular workplace will be the Company’s offices in Raleigh, NC.
The Executive’s duties will involve travel, and upon request, Executive shall
work at such place or places other than the Company’s offices in Raleigh, NC, as
may be reasonably specified by the Company. The Company shall pay or reimburse
reasonable travel, lodging, meal and related incidental costs of the Executive
when the Executive is requested to travel or work at any location outside of the
Company’s offices in Raleigh, NC, consistent with the Company’s travel policies
in effect from time to time.

 

XI. Expenses

Subject to such policies as may from time to time be established by the Company,
the Company shall pay or reimburse the Executive for all reasonable expenses
actually incurred or paid by the Executive in the performance of the services
under this Agreement upon presentation of expense statements or vouchers or such
other supporting information as the Company may require.

 

XII. Other Provisions

a). Notice. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, sent by
facsimile transmission or overnight courier, or sent by certified, registered or
express mail, postage prepaid, and shall be deemed given when delivered if sent
personally, or sent by facsimile transmission or overnight courier, or, if
mailed, four days after the date of mailing, as follows:

If to the Company, to:

Dara BioSciences, Inc.

8601 Six Forks Road

Suite 160

Raleigh, NC 27615

Attention: Chairman

If to the Executive to:

David Drutz

1059 Canterbury Lane

Chapel Hill, NC 27517

 

9



--------------------------------------------------------------------------------

Any party may by notice given in accordance with this Section to the other party
designate another address for receipt of notices hereunder.

b). Entire Agreement. This Agreement contains the entire agreement between the
parties and supersedes all prior agreements, written or oral, with respect
thereto. The parties agree that any and all prior agreements concerning the
matters set forth in this Agreement are hereby canceled and void.

c). Severability. Each provision of this Agreement is severable from every other
provision of this Agreement. If any section, subsection, sentence, provision or
clause of this Agreement is held to be illegal, void, unenforceable or
ineffective it shall be modified or limited only to the extent necessary to
bring it in compliance with applicable law, and the remaining portions shall
remain in full force and effect.

d). Law Governing Agreement. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
any choice or conflict of law principles of any jurisdiction.

e). Jurisdiction; Venue. The parties agree that any litigation arising out of or
related to this Agreement or Executive’s employment by the Company shall be
brought exclusively in any state or federal court in Wake County, North
Carolina. Each party (i) consents to the personal jurisdiction of said courts,
(ii) waives any venue or inconvenient forum defense to any proceeding maintained
in such courts and (iii) agrees not to bring any proceeding arising out of or
relating to this Agreement or Executive’s employment by the Company in any other
court.

f). Waivers and Amendments. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance. Notwithstanding anything to the
contrary contained herein, the Executive agrees that any change in the services,
duties, salary or compensation shall not affect the validity or scope of this
Agreement. No delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder, nor any single
or partial exercise of any right power or privilege hereunder, preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder.

g). Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive. Company may, without the
Executive’s consent, assign its rights, together with its obligations, under
this Agreement in connection with any sale, transfer or other disposition of all
or a substantial portion its assets or business, whether by merger,
consolidation or otherwise.

h). Headings. The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

Remainder of page intentionally left blank; Signature page follows.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above mentioned.

COMPANY:

 

By:  

/s/ Steve Gorlin

  Steve Gorlin Its:  

Chairman

EXECUTIVE:

 

/s/ David Drutz

David Drutz

 

11